December 4, 1961

Honorable Walter E. Wilson      Opinion No. WW-1204
County Attorney
Ector County                    Re:   Whether the three-day
Odessa, Texas                         period required in Sec-
                                      tion (b) of Article 4605,
                                      Vernon's Civil Statutes,
                                      contemplates a period of
                                      three calendar days or a
                                      period of seventy-two
Dear Mr. Wilson:                      hours.
         In your request for an opinion you ask the following
question:
              "Does the three-day period required In
        Article 4605, Section (b), Vernon's Annotated
        Civil Statutes, contemplate a period of three
        calendar days or a period of seventy-two hours?"
         Section (b) of Article 4605, Vernon's Civil Statutes,
Is concerned with the procedure for the issuance of a marriage
license. That part of Section (b) most pertinent to our dls-
cussion is as follows:
         I,     . provided however, that in the event
         the ms.1;party ,isunder the age of twenty-one
         (21) years or the female party is under the
         age of eighteen (18) years such application
         shall have been on file in the County Clerk's
         Office for a period of not less than three
         (3) days."
         One of the cardinal rules of statutory construction
is that words employed by the Legislature are to be taken in
their ordinary and popular acceptation, unless technical terms
are used, or unless It clearly appears from the context that
the words used were not intended to be understood in their
ord3nary and po ular signification. Engelking v. Van Wome1,26
Tex . 469 (18637; Clarey v. Hurst, 136 S.W. 840 (Clv. App.1911).
We have found no authority in regard to the definition of the
word "days" as it is used in Section (b) of Article 4605.
Honorable Walter E. Wilson, page 2      (WW-1204)


However, we have found ample authority for the proposition
that the use of the word '!day"in a statute shoult be con-
sidered in its ordinary sense as a "calendar da     Booker v.
Chief Engineer of Fire Department of Woburn, 325'Mass. 264 85
N.E.2d 7b6 (1949); In re Opinion of the Justice, 252 Ala. 541,
42 So. 2d 27 (1949); Long v. City of Wichita Falls, 142 Tex. 202,
176   S.w.2d936 (1944).
         Therefore, it is our opinion that the word "days" as
it appears in Section (b) of Article 4605, Vernon's Civil
Statutes, was not intended by the Legislature to be taken in
its restrictive or technical sense; that such word was intended
to denote a calendar day and a day as a unit of time, not an
aggregation of a certain number of hours, minutes or seconds.

                            SUMMARY
                 The three day period required in
                 Section (b) of Article 4605, Vernon's
                 Civil Statutes, contemplates a period
                 of three calendar days.
                                      Yours very truly,
                                      WILL WILSON
                                      Attorney General of Texas




1RW:lgh:zt                              Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Marvin   Thomas
Robert   Lewis
Morgan   Nesbitt
Marvin   Sentelle
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.